444 So. 2d 623 (1984)
STATE of Louisiana, ex rel. Robert L. THIBODEAUX
v.
Hon. Miriam G. WALTZER, Judge, Criminal District Court, Section "A", Parish of Orleans, New Orleans, Louisiana.
No. 83-KH-0815.
Supreme Court of Louisiana.
January 27, 1984.
Reconsideration Granted March 9, 1984.
Denied.
CALOGERO, J., concurs. Even applying State v. Sherer, 411 So. 2d 1050 (La.1982), there is no practical difference to relator between the sentences imposed and those to which Sherer suggests he is entitled. Furthermore, the Sherer rule is questionable.
LEMMON, J., concurs in the denial for the reasons stated by Justice Calogero. However, the Sherer decision is wrong and should be overruled.
WATSON, J., would grant the writ.